NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
GENERAL PROTECHT GROUP, INC., (F0RMERLY
KN0WN As ZHE.nANG D0NGzHENG ELEc'rR1cAL C0.),
G~TECHT GLOBAL CORPORATION,
SECURELECTRIC CORPORATION, ANj)
WAREHOUSE-LIGHTING.COM,LLC, 
Plaintiffs-Appellees, l
and
CENTRAL PURCHASING, LLC AND HARBOR _
FREIGHT TOOLS USA, INC., l
Plaintiffs-Appellees,
V.
LEVITON MANUFACTURING CO., INC.,
Defendant-Appellcmt. '
2011-1115
Appea1 from the United States District C0urt for the
District of New Mexic0 in case n0. 10-CV-1020, Judge
J ames O. Br0wning.

GENERAL PROTECHT V. LEVlTON MFG 2
ON MOTION
0 R D E R
Leviton Manufacturing Co., Inc. moves to expedite the
briefing schedule and moves for a stay, pending appeal, of
the preliminary injunction entered by the United States
District Court for the District of New Mexic0.
Upon consideration thereof,
IT ls ORDERED THA'1‘:
(1) The motion to expedite is granted to the following
extent: The appellant's opening brief is due no later than
December 29, 2010. The appellees' briefs are due no later
than February 3, 2011. The appellant's reply brief and
the joint appendix are due no later than February 14`,
2011. Briefs must be served in an expedited n1anner. The
case will be scheduled on the April 2011 calendar.
(2) The appellees' responses to the motion for a stay
are due no later than 5 p.m. on Friday, December 17,
2010.
FOR THE CoURT
 1 0  /s/ Jan Horbaly
cc.
s8
Date J an Horbaly
Clerk
Mark J. Rosenberg, Esq.
AHD  FO1`t,  ,  
Larry L. Shatzer, Esq. - i.Hcf5ll!lF§`[F)|‘§3f§’A»:\_PrF:’lE1:\1F[§TF9R
0EC 1 0 2010
.lAN l{JRBALY
Cl.ERK